Exhibit 10.5

 

AGREEMENT

 

This Agreement dated as of June 30, 2008 (this “Agreement”), is made by and
between Oxford Finance Corporation (“Lender”) and Favrille, Inc. a Delaware
corporation (“Borrower”).

 

WITNESSETH:

 

A.            Lender and Borrower are parties to that certain Master Security
Agreement dated as of July 26, 2004, as amended by an Amendment dated as of
December 29, 2004, an Amendment dated June 16, 2005, an Amendment dated
December 30, 2005 and a Loan Amendment Agreement dated as of May 16, 2008,
pursuant to which Lender made a series of loans (the “Loans”) to Borrower
arising under and evidenced by a series of promissory notes delivered by
Borrower to Lender (the foregoing Master Security Agreement, the promissory
notes, this Agreement, and any other documents evidencing or relating to the
obligations arising thereunder, as any such documents may have been amended,
restated, modified or supplemented from time to time, are hereafter referred to
as the “Loan Documents”), which Loans are secured by a security interest in
certain property owned by Borrower (the “Collateral”).

 

B.            A default occurred under the Loan Documents on or about June 4,
2008, thus entitling Lender to exercise its legal rights and remedies.  On or
about June 5 and 6, 2008, Lender and General Electric Capital Corporation (“GE
Capital”), another secured creditor of Borrower, delivered notices of exclusive
control (the “Control Notices”) to certain financial institutions at which
Borrower maintained funds.  On or about June 11, 2008, Lender and GE Capital
notified those financial institutions to deliver funds to Lender and to GE
Capital.

 

C.            Pursuant to the Control Notices, Lender received $3,795,101.99 on
or about June 11, 2008.  On or about June 17, 2008, Lender notified Borrower of
such receipt and of how such funds were applied.  Lender also demanded repayment
of the balance that Lender contended was still owing.

 

D.            A portion of the funds that Lender received was applied by Lender
on account of a prepayment charge that Lender contends was owed to it.  Borrower
has disputed Lender’s entitlement to receive the prepayment charge.

 

E.             Borrower and Lender desire to resolve that dispute, to settle any
remaining issues under the Loan Documents, and to provide each other with mutual
releases of claims.

 

F.             Borrower has informed Lender that it is concurrently entering
into an Agreement with GE Capital (the “Borrower/GE Capital Agreement”) that
resolves Borrower’s similar dispute with GE Capital.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:

 

STATEMENT OF TERMS

 


.24           ACKNOWLEDGMENT OF RECITALS.  BORROWER AND LENDER ACKNOWLEDGE THE
ACCURACY OF THE RECITALS SET FORTH ABOVE.


 


.25           GE CAPITAL WIRE TRANSFER.  NO LATER THAN TWO BUSINESS DAYS AFTER
BORROWER’S EXECUTION AND DELIVERY OF THIS AGREEMENT (“EXECUTION DATE”) AND GE
CAPITAL’S RECEIPT OF AN EXECUTED COPY OF THE BORROWER/GE CAPITAL AGREEMENT AND
THIS AGREEMENT, GE CAPITAL SHALL SEND A WIRE TRANSFER FOR THE BENEFIT OF

 

--------------------------------------------------------------------------------


 


BORROWER IN THE AMOUNT OF $54,920.28 (THE “GE TRANSFER”).  AT BORROWER’S
REQUEST, THE GE TRANSFER WILL BE SENT BY GE CAPITAL TO LENDER.  BORROWER HAS
INFORMED GE CAPITAL THAT IT IS CONCURRENTLY ENTERING INTO THIS AGREEMENT WITH
LENDER (THE “BORROWER/OXFORD AGREEMENT”) THAT RESOLVES BORROWER’S SIMILAR
DISPUTE WITH LENDER AND THAT, PURSUANT THERETO, LENDER IS TO RECEIVE THE
TRANSFER DIRECTLY FROM GE CAPITAL.  GE CAPITAL IS NOT A PARTY TO THE
BORROWER/OXFORD AGREEMENT AND HAS NO RESPONSIBILITY TO BORROWER OR TO LENDER
WITH REGARD THERETO; PROVIDED THAT GE CAPITAL SHALL NOT BE OBLIGATED TO SEND THE
TRANSFER UNTIL IT HAS RECEIVED AN EXECUTED COPY OF THIS AGEEMENT.


 


.26           FAVRILLE WIRE TRANSFER.   NO LATER THAN TWO BUSINESS DAYS AFTER
BORROWER’S EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER SHALL SEND A WIRE
TRANSFER TO LENDER IN THE AMOUNT OF $46,742.85 (THE “FAVRILLE TRANSFER”).  THE
FAVRILLE TRANSFER CONSISTS OF PRINCIPAL IN THE AMOUNT OF $46,490.61 AND INTEREST
IN THE AMOUNT OF $252.24 THROUGH JUNE 30, 2008.  THE PRINCIPAL AMOUNT WILL BEAR
INTEREST AT THE RATE OF $13.28 PER DAY COMMENCING ON JULY 1, 2008 AND CONTINUING
UNTIL LENDER HAS BEEN PAID IN FULL.


 


.27           RESOLUTION OF DISPUTE.  BORROWER AND LENDER AGREE THAT LENDER’S
RECEIPT OF THE GE TRANSFER AND THE FAVRILLE TRANSFER AND THE MUTUAL RELEASES
CONTAINED HEREIN ARE IN FULL SATISFACTION OF THE PREPAYMENT CHARGE DISPUTE AND
THAT, WITH THE EXCEPTION OF THE MATTERS REFERRED TO IN SECTION 5 AND SECTION 9
OF THIS AGREEMENT, CONSTITUTE A FULL AND FINAL SETTLEMENT OF ALL OUTSTANDING
OBLIGATIONS BETWEEN THEM ARISING OUT OF THE LOAN DOCUMENTS.


 


.28           MATTERS THAT SURVIVE REPAYMENT OF THE LOAN.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 4 OF THIS AGREEMENT OR THE RELEASE SET FORTH HEREIN,
BORROWER SHALL CONTINUE TO REMAIN OBLIGATED TO LENDER WITH RESPECT TO THOSE
TERMS AND PROVISIONS IN THE LOAN DOCUMENTS, IF ANY, THAT BY THEIR TERMS OR BY
THEIR NATURE SURVIVE PAYMENT IN FULL OF THE LOANS AND RELATED OBLIGATIONS,
INCLUDING ANY INDEMNITIES.


 


.29           RELEASE OF LIENS ON COLLATERAL.  LENDER AGREES THAT ALL LIENS AND
SECURITY INTERESTS HELD BY IT IN ANY COLLATERAL SHALL BE DEEMED IMMEDIATELY AND
AUTOMATICALLY RELEASED ON THE DATE THAT THIS AGREEMENT IS EXECUTED AND DELIVERED
BY THE PARTIES HERETO (THE “AGREEMENT EFFECTIVE DATE”).  LENDER AGREES TO
EXECUTE AND DELIVER TO BORROWER, AT BORROWER’S EXPENSE, SUCH DOCUMENTS AS
BORROWER SHALL REASONABLY REQUEST IN ORDER TO EVIDENCE THE RELEASE OF SUCH LIENS
AND SECURITY INTERESTS.  BORROWER IS AUTHORIZED TO FILE FOR RECORDATION UCC-3
TERMINATION STATEMENTS COVERING ALL FINANCING STATEMENTS RECORDED AND/OR FILED
BY OR ON BEHALF OF  LENDER WITH RESPECT TO THE LOAN DOCUMENTS (BUT NOT ANY
FINANCING STATEMENTS THAT MAY HAVE BEEN FILED BY LENDER WITH REGARD TO
OBLIGATIONS OUTSIDE THE SCOPE OF THE LOAN DOCUMENTS), INCLUDING, BUT NOT LIMITED
TO, THOSE SET FORTH IN EXHIBIT A ATTACHED HERETO AND INCORPORATED HEREIN:
PROVIDED, HOWEVER, WHERE SUCH FILE NUMBER(S) RELATE TO FILINGS MADE JOINTLY BY
LENDER AND GE CAPITAL (“JOINT UCC-1 FILINGS”), BORROWER SHALL WAIT UNTIL IT ALSO
HAS AUTHORITY FROM LENDER AND GE CAPITAL TO TERMINATE THE JOINT UCC-1 FILINGS.  
WITHIN 2 BUSINESS DAYS AFTER THE EXECUTION DATE, LENDER SHALL DELIVER WRITTEN
NOTICE TO THE BANK OR OTHER FINANCIAL INSTITUTION THAT IS PARTY TO THE FOLLOWING
ACCOUNT CONTROL AGREEMENTS THAT LENDER IS TERMINATING LENDER’S RIGHTS UNDER THE
ACCOUNT CONTROL AGREEMENT:  A) SECURITIES ACCOUNT CONTROL
AGREEMENT/OXFORD/SILICON VALLEY BANK DATED 12/29/05 – ACCOUNT NO. 48600699, B)
SECURITIES ACCOUNT CONTROL AGREEMENT/OXFORD & GECC/BEAR STEARNS DATED 12/29/05,
C) SECURITIES ACCOUNT CONTROL AGREEMENT/OXFORD & GECC/STATE STREET BANK DATED
12/29/05, AND D) DEPOSIT ACCOUNT CONTROL AGREEMENT/OXFORD & GECC/ SILICON VALLEY
BANK DATED 12/29/05 WITH RESPECT TO THE FOLLOWING ACCOUNTS: 300275403,
3300295983, 3300261889 AND, 3300368044.  LENDER’S NOTICE SHALL NOT TERMINATE ANY
RIGHTS OF GE CAPITAL AND BORROWER UNDERSTANDS THAT IT WILL NEED TO MAKE SEPARATE
ARRANGEMENTS WITH GE CAPITAL FOR GE CAPITAL TO TERMINATE ITS INTEREST IN SUCH
ACCOUNTS.


 


.30           RELEASE OF LENDER BY BORROWER.  BORROWER HEREBY RELEASES, REMISES,
ACQUITS AND FOREVER DISCHARGES LENDER AND EACH OF ITS EMPLOYEES, AGENTS,
REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES, OFFICERS, DIRECTORS,
PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT
CORPORATIONS, AND RELATED CORPORATE DIVISIONS (COLLECTIVELY, THE “LENDER
RELEASED PARTIES”), FROM ANY AND ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS,
EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND
EXPENSES OF ANY AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT,
AT LAW OR IN EQUITY, OF

 

--------------------------------------------------------------------------------


 


WHATSOEVER KIND OR NATURE, FOR OR BECAUSE OF ANY MATTER OR THINGS DONE, OMITTED
OR SUFFERED TO BE DONE BY ANY OF THE LENDER RELEASED PARTIES PRIOR TO AND
INCLUDING THE AGREEMENT EFFECTIVE DATE, WHICH ARISES OUT OF OR IS CONNECTED TO
THE LOAN DOCUMENTS (COLLECTIVELY, THE “BORROWER RELEASED MATTERS”).  BORROWER
ACKNOWLEDGES THAT THE AGREEMENTS IN THIS SECTION ARE INTENDED TO BE IN FULL
SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION
WITH THE BORROWER RELEASED MATTERS.


 

Without limiting the generality of the foregoing, Borrower hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party.  By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
to hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected.  Accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
delivering this release was untrue, or that any understanding of the facts was
incorrect, Borrower shall not be entitled to set aside this release by reason
thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever.  Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Lender with respect
to the facts underlying this release or with regard to Borrower’s rights or
asserted rights.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Borrower acknowledges that the release contained herein constitutes a material
inducement to Lender to enter into this Agreement and that Lender would not have
done so but for its expectation that such release is valid and enforceable in
all events.

 


.31           RELEASE OF BORROWER BY LENDER.  LENDER HEREBY RELEASES, REMISES,
ACQUITS AND FOREVER DISCHARGES BORROWER AND EACH OF ITS EMPLOYEES, AGENTS,
REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES, OFFICERS, DIRECTORS,
PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT
CORPORATIONS, AND RELATED CORPORATE DIVISIONS (COLLECTIVELY, THE “BORROWER
RELEASED PARTIES”), FROM ANY AND ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS,
EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND
EXPENSES OF ANY AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT,
AT LAW OR IN EQUITY, OF WHATSOEVER KIND OR NATURE, FOR OR BECAUSE OF ANY MATTER
OR THINGS DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF THE BORROWER RELEASED
PARTIES PRIOR TO AND INCLUDING THE AGREEMENT EFFECTIVE DATE, WHICH ARISES OUT OF
OR IS CONNECTED TO THE LOAN DOCUMENTS (COLLECTIVELY, THE “LENDER RELEASED
MATTERS”).  LENDER ACKNOWLEDGES THAT THE AGREEMENTS IN THIS SECTION ARE INTENDED
TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN
CONNECTION WITH THE LENDER RELEASED MATTERS.


 

Without limiting the generality of the foregoing, Lender hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party.  By entering into this release, Lender
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Lender
to hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected.  Accordingly, if
Lender should subsequently discover that any fact that it relied upon in
delivering this release was untrue, or that any understanding of the facts was
incorrect, Lender shall not be entitled to set aside this release by reason
thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever.  Lender acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Borrower with
respect to the facts underlying this release or with regard to Lender’s rights
or asserted rights.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Lender acknowledges that the release contained herein constitutes a material
inducement to Borrower to enter into this Agreement and that Borrower would not
have done so but for its expectation that such release is valid and enforceable
in all events.

 

--------------------------------------------------------------------------------


 


.32           EFFECT OF INSOLVENCY PROCEEDING. THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD BORROWER BECOME THE
SUBJECT OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDING.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 4 OF THIS AGREEMENT OR THE RELEASE SET FORTH HEREIN, IF IN
CONNECTION WITH ANY SUCH PROCEEDING, ANY ACTION IS COMMENCED AGAINST LENDER
SEEKING TO HAVE ANY PAYMENT RECEIVED BY LENDER RETURNED, DISGORGED, RESCINDED,
SET ASIDE, OR REDUCED IN AMOUNT, THEN THE RELEASE SET FORTH HEREIN FROM LENDER
TO BORROWER SHALL NO LONGER BE OF ANY FORCE OR EFFECT AND LENDER SHALL BE
ENTITLED TO ASSERT ALL CLAIMS AGAINST BORROWER THAT IT WOULD HAVE BEEN ENTITLED
TO ASSERT HAD THIS AGREEMENT NOT BEEN ENTERED INTO AND, AMONG OTHER THINGS, TO
SEEK RETURN TO LENDER OF THE TRANSFER.  THE RESCISSION OF THE RELEASE BY LENDER
SHALL NOT AFFECT THE RELEASE BY BORROWER.


 


.33           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME DOCUMENT.  ANY SIGNATURE
DELIVERED BY A PARTY VIA FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE DEEMED TO
BE AN ORIGINAL SIGNATURE HERETO.


 


.34           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.


 

[Remainder of Page Intentionally Left Blank; Signatures Begin on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

 

 

 

FAVRILLE, INC.

 

 

 

By:

/s/

Tamara A. Seymour

 

 

Name:

Tamara A. Seymour

 

 

Title:

Chief Financial Officer

 

 

 

 

OXFORD FINANCE CORPORATION

 

 

 

 

 

By:

/s/

T. A. Lex

 

 

Name:

 

T. A. Lex

 

 

Title:

Duly Authorized Signatory

 

 

 

GE Capital acknowledges receipt of this Agreement and has no objection to it. 
GE Capital agrees that it has no claims against Lender arising from the
intercreditor agreement between them and from Lender’s receipt of collateral
proceeds from accounts of Borrower and waives and releases any claims, known or
unknown, that it has or may have against Lender.

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

By:

/s/

Jason Dufour

 

 

Name:

 

Jason Dufour

 

 

Title:

Duly Authorized Signatory

 

 

Exhibit A

 

Joint UCC GE and Oxford UCC Filings):

 

UCC No.

 

File Date

 

Secured Parties

54070406

 

12/30/2005

 

GE & Oxford

 

Oxford UCC Filings :

 

UCC No.

 

File Date

 

Secured Party

42497719

 

9/3/2004

 

Oxford

43153071

 

11/4/2004

 

Oxford

43688191

 

12/30/2004

 

Oxford

51439638

 

4/28/2005

 

Oxford

51992107

 

6/28/2005

 

Oxford

53469344

 

11/1/2005

 

Oxford

60016576

 

12/27/2005

 

Oxford

 

--------------------------------------------------------------------------------